Citation Nr: 0503868
Decision Date: 02/14/05	Archive Date: 06/28/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-07 309	)	DATE APR 22 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ORDER

     The following corrections are made in a decision issued by the Board in this case on February 14, 2005:

On page 6, change the ORDER to read: 

New and material evidence having been submitted, the previously denied claims of entitlement to service connection for fatigue, sleep problems, and a stomach disability claimed as due to an undiagnosed illness, and entitlement to service connection for a low back disability, are reopened.

Citation Nr: 0503868	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fatigue, sleep problems, and a stomach disability, claimed as 
due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967 and from September 1990 to June 1991.  The veteran also 
had extensive service in the National Guard from 1973 to 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2004, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing is in the claims file.  

In this decision, the Board grants the veteran's application 
to reopen the previously denied claims of entitlement to 
service connection for fatigue, sleep problems, and a stomach 
disability claimed as due to an undiagnosed illness, and 
entitlement to service connection for a low back disability.  
The reopened claims require additional development and are 
the subjects of the remand appended to this decision.  These 
issues are therefore REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims to reopen has been obtained by the RO.

2.  The veteran's claims for service connection for fatigue, 
sleep problems, a stomach disability, and a low back 
disability were most recently denied by the RO in an 
unappealed rating decision dated in October 1997.

3.  Relevant evidence submitted since the October 1997 rating 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The October 1997 rating decision is final.  38 U.S.C. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997); currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been submitted to reopen 
the veteran's claims of entitlement to service connection for 
fatigue, a sleep problem, and a stomach disability claimed as 
due to an undiagnosed illness, and entitlement to service 
connection for a low back disability and the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for fatigue, sleep 
problems, and a stomach disability due to an undiagnosed 
illness was most recently denied by the RO in a rating 
decision dated in October 1997.  Service connection was 
denied because the veteran's disability was associated with 
specific diagnoses such as chronic fatigue syndrome, sleep 
apnea, and gastro esophageal reflux disease.  Entitlement to 
service connection for a low back disability was denied in 
that same October 1997 rating decision because there was no 
medical evidence linking a disability to service.  Decisions 
of the RO are final if not appealed,  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004); and may be reopened only by 
the submission of new and material evidence.  38 U.S.C.A 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2004).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence offered since the claims were denied in October 1997 
which consists of VA treatment notes, private treatment 
notes, a VA examination, and the veteran's testimony at his 
personal hearing, is new, in that it has not been previously 
considered.  It is also material.  The VA examination 
indicates that the veteran does not have chronic fatigue 
syndrome or current sleep apnea and therefore, it is possible 
that those disability are caused by an undiagnosed illness.  
In addition, it is unclear what is causing the veteran's 
nausea.  The veteran testified at his personal hearing that 
he was treated for a low back disability at the VA Medical 
Center (VAMC) in Johnson City, Tennessee in 1971.  The 
veteran's testimony is presumed to be credible and therefore, 
there is sufficient evidence to reopen that claim and obtain 
records and a VA examination.  The new evidence directly 
addresses the specified reasons for the earlier denials of 
service connection and directly addresses unestablished facts 
that are necessary for the claims to be substantiated.  
Accordingly, the Board concludes that the appellant has 
submitted new and material evidence to reopen the claim of 
service connection for fatigue, sleep problems, and a stomach 
disability, claimed due to an undiagnosed illness, and 
entitlement to service connection for a low back disability.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claims of service connection for fatigue, sleep 
problems, and a stomach disability, clamed as due to an 
undiagnosed illness, and entitlement to service connection 
for a low back disability, are reopened, the merits of those 
issues must be addressed.  Before proceeding to the merits, 
further development is necessary, which will be addressed in 
the Remand portion of this decision.  

ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for seborrheic 
dermatitis, claimed as the result of exposure to herbicides, 
is reopened.  


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

The record indicates that the veteran is currently receiving 
treatment at the VAMC in Johnson City.  Additionally, the 
veteran reported treatment at the VAMC Johnson City in 1971.  
The claims folder does not contain this evidence.  The RO 
must contact the VAMC in Johnson City, Tennessee and obtain 
treatment records from 1971 and treatment records dated from 
October 2002 to the present.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).  

The Board also finds that additional examinations are 
required.  The record is not clear as to exactly what the 
diagnosis, if any, is for the veteran's fatigue, sleep 
problems, and stomach problems, these disabilities should be 
evaluated by a VA physician.  Additionally, the Board finds 
that an etiology opinion is needed regarding the veteran's 
low back disability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allay v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Stuntman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to 
assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).

Because there is additional medical evidence to be gathered, 
and because new examinations are warranted, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  Tell the veteran to submit to VA 
copies of all evidence relevant to these 
claims that he has in his possession. 

2.  The RO should obtain all treatment 
records for the veteran from the VAMC in 
Johnson City, Tennessee, from 1971 and 
from October 2002 to the present.  If no 
records are available, the RO should 
obtain written confirmation of that fact

3.  The RO should schedule the veteran 
for an examination in order to ascertain 
if the veteran suffers from fatigue, 
sleep problems, or a stomach disability, 
and if so whether or not those 
disabilities can be attributed to a known 
diagnosis.  All indicated tests should be 
conducted, and the examiner should review 
the claims folder.  The examiner should 
specifically review the service medical 
records, the VA treatment records, and 
the private treatment records form 1991 
to 2002.  A complete rationale for any 
opinion offered should be included.

4.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the diagnosis and etiology of 
his low back disability, if any.  All 
indicated tests should be performed.  The 
examiner should specifically review the 
service medical records showing 
complaints of low back pain in 1965, as 
well as the September 1967 separation 
examination that did not indicate a low 
back complaint, and reports of medical 
history from January 1983 and February 
1987 that do not show any history of back 
pain.  If a low back disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
low back disability was caused by or 
aggravated by service.  A complete 
rationale for any opinion offered should 
be included.

5.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



____________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans Appeals

